DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Yun et al. (KR #2017/0069790) in view of Visser et al. (US PGPUB #2018/0020312) teaches an audio data processing method performed by an audio processing device, the audio data processing method comprising:
receiving information on a reproduction environment of an audio reproducing device from the audio reproducing device;
generating an audio signal by processing an audio bitstream based on the information on reproduction environment;
generating an info frame including characteristic information of the generated audio signal; and
transmitting the generated audio signal and the generated info frame to the audio reproducing device,
wherein the audio bitstream includes a Virtual Reality (VR) audio bitstream or an Augmented Reality (AR) audio bitstream.

wherein the information on a reproduction environment includes an Extended Display Identification Data standard (EDID), and
wherein the EDID includes a VR-AR audio data block which includes 3D audio signal type information for representing at least one of 3DoF, 3DoF+, or 6DoF.

These limitations, in combination with the remaining limitations of independent Claims 1, 19, and 20 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651